Citation Nr: 9906316	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for service connection for a heart 
condition.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  The rating decision of January 1972, which denied the 
veteran's original claim of service connection for a heart 
condition, was not appealed by the veteran in a timely 
fashion.

2.  The additional evidence received since the January 1972 
rating decision by the RO is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim, as it is cumulative, repetitious or 
irrelevant.


CONCLUSION OF LAW

New and material evidence has not been received since the 
final decision of January 1972 for the purpose of reopening 
the veteran's claim of service connection for a heart 
condition.  38 U.S.C.A. §§ 5108, 5107, 7104 (West 1991 & 
Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision issued in January 1972, the RO denied the 
original claim by the veteran of service connection for a 
heart condition.  That decision was not timely appealed by 
the veteran and it therefore became a final decision.  

38 U.S.C.A. § 5108 states, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has set forth a two-part analysis to be used when a 
veteran seeks to reopen a claim based upon "new and 
material" evidence.  Manio v. Derwinski, 1 Vet.App. 140, 145 
(1991).  This two-step analysis requires a determination 
under 38 U.S.C.A. § 5108 regarding whether or not evidence is 
"new and material" so as to permit the reopening of the 
claim.  If it is, a decision must then be made as to whether 
or not the evidence presented warrants a revision of the 
former disposition.  The second level analysis must be made 
based upon an evaluation of the merits of the claim in light 
of all the evidence, both old and new.  An adverse 
determination regarding either question is appealable.  
Moreover, the Board, as well as the veteran must point to a 
medical basis other than an unsubstantiated opinion to reopen 
a claim under 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998).  
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998).  In fact, the Court was stated to have 
"impermissibly replaced the agency's judgment with its own" 
and "imposed on veterans a requirement inconsistent with the 
general character of the underlying statutory scheme for 
awarding veterans' benefits."  Hodge.  

The standard to be used by the Board in this determination is 
therefore whether or not the evidence presented since the 
January 1972 rating action is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  

When the RO issued its January 1972 rating action, it had 
before it the veteran's service medical records (including a 
copy of his April 1967 separation examination) and the report 
of a VA examination administered in December 1971.  That 
separation examination stated the following concerning the 
veteran's inservice heart treatment:

[The veteran] was hospitalized 31 Jan 67 
at Coco Solo Hosp. CZ, Medical Service 
for Paroxysmal Atrial Fibrillation 
etiology undetermined.  [The veteran] was 
and is medicated on Digitoxin 0.1 mg P.O. 
daily which controls his disease.[The 
veteran] was reevaluated on 19 April 
1967.  See attached copy of Coco Solo 
medical service consult.  All tests were 
normal and no evidence of organic Heart 
Disease was found.  It was recommended by 
the consultant that [the veteran] be 
continued indefinately (sic) on the above 
mentioned medication.

The VA examination performed in December 1971 noted a history 
of paroxysmal atrial fibrillation without evidence of organic 
heart disease in the past.  The pertinent diagnosis was that 
of history of paroxysmal atrial fibrillation.  

Since the time of that rating action, the submitted evidence 
consists of inservice medical treatment from the Canal Zone 
Government Health Bureau, records of private medical 
treatment administered in 1976, the report of a VA 
examination administered in August 1977, records of VA 
treatment dated from June 1990 to February 1995 and 
contentions by the veteran and his representative set forth 
at the veteran's personal hearing held in November 1997 and 
through ongoing correspondence with the VA.  

The records of inservice medical treatment from the Canal 
Zone Government Health Bureau show repeated inservice 
treatment for paroxysmal atrial fibrillation.  These records 
constitute the treatment records (at Coco Solo) referred to 
in the veteran's separation examination.  Although these 
records do not appear to have been completely associated with 
the veteran's claims folder at the time of the January 1972 
rating action, as noted previously an accurate summary of 
these records was available (see the veteran's separation 
examination).  Further, the diagnoses rendered in these 
treatment records were specifically dealt with in the 
veteran's separation examination, which was of record at the 
time of the January 1972 rating action and has been 
previously considered by the RO.  The submission by the 
veteran of these records is considered repetitious of 
evidence already in the claims folder.  Hence, these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the veteran's claim and cannot 
serve to reopen his claim.  

The records of private medical treatment administered in 1976 
are irrelevant as they refer to treatment for unrelated 
conditions.  Accordingly, they are not so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim and cannot serve to reopen his claim.  

In the report of the VA examination administered in August 
1977, the examining physician noted the veteran's reported 
history of heart "palpitations" and dizzy spells.  In the 
"diagnosis" section of the examination report the examiner 
specifically noted that cardiovascular disease was "not 
found."  Further, the report of an x-ray study administered 
in conjunction with that examination states the following: 
"the heart [was] normal in size and shape.  The aorta and 
mediastinum [were] normal."  This examination report shows 
the veteran did not suffer from a heart disability at that 
time.  Thus, it is strong evidence against any potential 
reopening.  

The records of VA treatment dated from 1990 to 1995 show the 
veteran has received extensive medical care over the years.  
However, the vast majority of this treatment was for 
completely unrelated conditions (such as a liver transplant).  
Further, the treatment records do not provide a diagnosis of 
a heart disability due to service.  

One report of an x-ray study in August 1990 reported "small 
arteriosclerotic changes" and "minimal COPD" 
(cardiopulmonary disease).  This report did not refer to the 
veteran's service and represents a completely isolated 
diagnosis.  There is no other diagnosis of cardiopulmonary 
disease of record.  Further, this x-ray report does not even 
appear to refer to the veteran, as it also mentions "healed 
fractures of the right rib cage" and "metallic fixation 
devices" and "significant deformity" of the right 
shoulder, which are not referred to in any other medical 
report of record.  In fact, another x-ray study was 
administered in December 1993 and it specifically states 
there is "no sign of any active or acute cardiopulmonary 
disease" and does not refer to any right shoulder condition 
or metallic devices.  The diagnosis of COPD referred to in 
the August 1990 x-ray report is therefore ascribed little 
probative value, as its description of the veteran's physical 
condition (both for the veteran's heart and his right 
shoulder) is directly contradicted by the veteran's medical 
history.  

Even if this x-ray report were accurate, by itself, it still 
would not serve to reopen the veteran's claim, as it does not 
link any current heart disability to the veteran's service.  
A single finding of heart disease over 20 years after 
separation from service is not sufficient to reopen the 
veteran's claim.  

When viewed in conjunction with the full range of VA 
treatment the veteran has received, the records VA treatment 
submitted by the veteran are not "so significant" that they 
"must be considered in order to fairly decide the merits of 
the claim."  These treatment records cannot serve to reopen 
the veteran's claim.  

The contentions by the veteran and his representative both at 
his November 1997 personal hearing and elsewhere in the 
record are credible, but the merely echo claims made by the 
veteran prior to the January 1972 denial of his claim.  Since 
the veteran's claim was denied in January 1972 due to a lack 
of medical evidence showing he suffered from organic heart 
disease, allegations by the veteran and his representative 
cannot, by themselves, reopen the veteran's claim without 
supporting medical evidence.  The contentions by the veteran 
and his representative as to the veteran's condition and its 
relation to service are lay evidence, and as such they lack 
probative value in this instance, as medical expertise is 
required to render such an opinion as to questions of 
diagnosis or causation.  The contentions by the veteran and 
his representative submitted since the January 1972 rating 
action which denied his claim are therefore not so 
significant that they must be considered in order to fairly 
decide the merits of the claim and cannot serve to reopen the 
veteran's claim of service connection for a heart condition.  

Finally, the Board notes that the RO, in the July 1997 rating 
action and the September 1997 statement of the case which 
found new and material evidence to reopen the veteran's claim 
had not been submitted, referred to the test set forth in 
Colvin (a test which, as previously noted, has been overruled 
as impermissibly strict).  Hodge.  However, the determination 
by the RO also noted that the evidence submitted by the 
veteran "[was] cumulative in nature" because it "fails to 
provide a diagnosis of heart disability."  It is therefore 
apparent that the RO not only decided the veteran's claim did 
not meet the requirements of Colvin, but that it essentially 
did not meet the requirements of Hodge or 38 C.F.R. 
§ 3.156(a) as well.  It is therefore the opinion of the Board 
that the veteran has been given adequate notice of the need 
to submit evidence or argument on the questions at issue and 
an opportunity to submit such evidence and argument.  Bernard 
v. Brown, 4 Vet.App. 384, 393 (1993).  The veteran has 
therefore not been prejudiced by any deficiency in the 
statement of the case.  Bernard at 394.

Additionally, the Board notes that in Winters v. West, 97-
2180 (U.S. Vet. App. Feb. 17, 1999) the Court affirmed a 
finding by the Board that new and material evidence had not 
been found even though the Board's opinion was based upon the 
Colvin test and not the more lenient test set forth in Hodge.  
In so doing, the Court referred to the rule of prejudicial 
error and the principle that the law does not require a 
useless act.  The fact scenario of Winters is similar to the 
case at hand, as neither veteran had produced medical 
evidence showing he suffered from current disability caused 
by service.  The Board is therefore satisfied that, in its 
present finding that no new and material evidence has been 
presented to reopen the veteran's claim, the veteran has not 
been materially prejudiced.  Hence, the Board finds that new 
and material evidence to reopen the veteran's claim of 
service connection for a heart condition has not been 
provided.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a heart condition, the 
appeal is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


